Esperanza Properties, LP,
                                                                Esperanza Properties GP, and
                                                                           Louis



                          Fourth Court of Appeals
                                San Antonio, Texas
                                      January 22, 2014

                                    No. 04-12-00434-CV

                       SERENGETI RESORT, LLC and Lori Hagee,
                                   Appellants

                                             v.

     ESPERANZA PROPERTIES, LP, Esperanza Properties GP, and Louis Scott Felder,
                                Appellees

                From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 10-094
                       Honorable N. Keith Williams, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Leave to File Post Submission Letter is GRANTED.

It is ORDERED on this 22nd day of January, 2014.

                                                         PER CURIAM

ATTESTED TO:_____________________________
                Keith E. Hottle
                Clerk of Court